United States Court of Appeals
                     For the First Circuit


No. 05-2246

                         JOSE QUINONES,

                      Plaintiff, Appellant,

                               v.

                          HOUSER BUICK,

                      Defendant, Appellee.


                          ERRATA SHEET

     The opinion of this Court issued on February 2, 2006 is
amended as follows:

     Cover sheet:   Insert [Hon. Kenneth P. Neiman, U.S.
Magistrate Judge] and delete [Hon. Michael A. Ponsor, U.S.
District Judge]